Citation Nr: 9924245	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty for training from September 
1980 to June 1981 and on active duty from June 1991 to April 
1992.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in January 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  Following 
the requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  

Service connection is in effect for a bipolar disorder, which 
has been rated 70 percent disabling since February 1993.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected hypertension is 
manifested by diastolic readings that are less than 100 and 
by systolic readings that are predominantly below 160; 
although definite symptoms related to hypertension have not 
been demonstrated, continuous medication is required for 
control.  


CONCLUSION OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7101 (effective prior to January 12, 1998).  

2.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7101 (effective on and after January 12, 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended by and on behalf of the veteran that his 
service-connected hypertension is more severely disabling 
than currently evaluated.  

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for hypertension is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for hypertension was received in March 
1993.  A rating decision dated in March 1995 granted service 
connection for hypertension and rated the condition as 10 
percent disabling from the date of the original claim in 
March 1993.  

The veteran's claim for a higher evaluation for hypertension 
is an original claim that was placed in appellate status by a 
notice of disagreement expressing disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

During the pendency of this appeal, moreover, the rating 
schedule was amended with respect to the criteria for 
evaluating cardiovascular disabilities, including 
hypertension.  Under the decision of the United States Court 
of Appeals for Veterans Claims in Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In February 1999, the RO evaluated the veteran's hypertension 
under the new rating criteria but continued the 10 percent 
evaluation.  

Under Code 7101, as in effect prior to January 12, 1998, 
essential arterial hypertension was rated 20 percent 
disabling if diastolic pressure was predominately 110 or more 
with definite symptoms; where diastolic pressure was 
predominately 100 or more, or when continuous medication was 
shown to be necessary for control of hypertension with a 
history of diastolic blood pressure predominately 100 or 
more, a minimum rating of 10 percent was also for assignment.  
38 C.F.R. § 4.104, Diagnostic Code 7101 and Note 2.  

Under Diagnostic Code 7101, as effective on and after January 
12, 1998, a 60 percent evaluation is warranted if diastolic 
pressure is predominantly 130 or more; a 40 percent 
evaluation is warranted if diastolic pressure is 
predominantly 120 or more; a 20 percent evaluation is 
warranted if diastolic pressure is predominately 110 or more 
or if systolic pressure is predominately 200 or more.  A 
10 percent evaluation is for assignment where the diastolic 
pressure is predominately 100 or more, or systolic pressure 
is predominately 160 or more; the minimum 10 percent 
evaluation is also for assignment for an individual with a 
history of diastolic pressure predominately 100 or more who 
requires continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

The RO determined that the service medical records were 
negative for findings of essential hypertension.  However, 
the RO found that the post service medical evidence showed 
that the veteran was hospitalized at a private facility 
within a year following separation from his second period of 
service and that a diagnosis of hypertension was made.  He 
was treated with antihypertensive medication.  Service 
connection for hypertension was therefore granted on a 
presumptive basis.  

The evidence of record since then is consistent in recording 
diastolic blood pressure readings that exceeded 90 on a 
number of occasions but on no occasion exceeded 100.  
Moreover, the medical evidence, both private and VA, shows 
that the veteran's heart has been consistently normal on 
clinical examination with no evidence of an enlarged heart or 
atypical point of maximal impulse on auscultation of the 
heart.  Although an electrocardiogram (ECG) in September 1998 
was abnormal, the abnormalities disclosed have not been 
linked by competent medical evidence to the veteran's 
service-connected hypertension.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In any case, the record does not 
disclose "definite symptoms" associated with the veteran's 
hypertension.  Although headaches have been noted on 
occasion, these have been associated with stress and have not 
been attributed by treating physicians to his hypertension.  
The record establishes, moreover, that the veteran has a 
lengthy history of alcohol abuse.  His hypertension has been 
described as intermittent or episodic, and exacerbations of 
his hypertension have been attributed to stress or to the 
effects of alcohol abuse.  

When the veteran was seen by Dr. Atwood, a private internist, 
in November 1994, his blood pressure was recorded as 165/90, 
but it was reported that he was out of his blood pressure 
medication.  When the veteran was examined by VA in March 
1995, he reported that his blood pressure readings at home 
were 160/90.  During the course of the prosecution of his 
claim, the veteran's blood pressure has been taken by 
examiners on numerous occasions, and his systolic pressures 
have been predominantly, indeed overwhelmingly, below 160.  
Indeed, his blood pressure on VA examination in September 
1998 was 130/80 when, reportedly, he was on no medications.  
The record shows, however, that the veteran has been on 
antihypertensive medication for most of the period since 1993 
and that the RO assigned and continued the 10 percent rating 
for his hypertension principally on this basis.  

The record thus demonstrates that whether the hypertension is 
evaluated under the new rating criteria or the old, there is 
simply no basis for the assignment of an evaluation for 
hypertension greater than that currently in place.  Under 
both sets of rating criteria, a 10 percent rating may be 
assigned where continuous medication is required for control.  
Under the old criteria, a 20 percent rating could be granted 
where definite symptoms were demonstrated, but none related 
to hypertension have been shown in this case.  Under the new 
criteria, a 20 percent rating could be assigned where 
systolic pressure is predominantly 200 or more, but on no 
occasion has this level of severity been reached or more 
nearly approximated.  38 C.F.R. § 4.7.  As indicated 
previously, the veteran's diastolic pressure has been 
consistently below 100.  

There is no occasion for a staged rating in this case because 
the symptomatology has been relatively consistent and has not 
presented a disability picture that would warrant a staged 
rating.  Rather, the disability picture is shown to warrant 
no more than the 10 percent rating already assigned.  It 
follows that the claim for a rating in excess of 10 percent 
for service-connected hypertension must be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for hypertension is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

